Lumpkin, P. J.
The 4th section of the general tax act for the years 1891-2 contains the following provision: “Any person failing to register with the ordinary, or, having registered,- fail to pay the tax, as herein required, shall he liable to indictment for a misdemeanor, and on conviction, shall be fined not less than double the tax, or be imprisoned as prescribed by section 4310 of the code, or both, in the discretion of the courtone half of said fine, shall be applied to payment of the tax and the other to fund of fines and forfeitures for use of officers of court.” See Acts of 1890-1, vol. 1, p. 40. The-4th section of the general tax act for the years 1893-4 contains a provision in almost the identical language above quoted. See Acts of 1892, p. 27.
At the September term, 1893, of the superior court of Cow-eta county, Fincannon was convicted upon a special presentment charging him with the offense of dealing.in spirituous liquors without registering and paying the tax for the year 1893, as required, by lawv At the same term Wood was convicted upon, two similar presentments, one relating to the year 1892, and the other to the year 1893. A fine of $200 was imposed in each case. Subsequently the Governor passed an executive order in the case of Fincannon, directing that the sentence against him “be and it is hereby commuted to the payment of the tax of $100.00 and the costs.” A similar order was passed relating to the sentences against Wood, directing that they be “commuted to the payment of the tax of $200 for the years 1892 and 1893 and the costs.” Thereupon Fincannon paid into court the sum of one hundred dollars and the costs of the prosecution against him, and Wood paid into court the sum of *219two hundred dollars and the costs of the'two. cases against him'; and both were discharged.. One. half of the $300 was paid to-the tax-collector of Coweta county; and upon the refusal of,’ thA officers of court to pay over to him -.the remaining half,, he brought a rule against them, which thé court, upon the facts above recited, made absolute, and the respondents excepted. ..
.The obvious design of the tax acts above referred to was. to-secure, in each instance where a conviction was had thereunder, the tax of $100 due the State, and to provide that the remainder of the fine imposed by the court should be applied to-the payment of insolvent costs due to the officers of court in. criminal cases. It may be said that a fine of $200 imposed under either of these acts has two distinct halves, which .the law devotes, respectively, to separate and distinct purposes.. Onq of these halves, viz. the first $100, is given to the State, and the other half, viz. the remaining $100, is given to the officers of court.. The constitution confers upon the Governor, the power “to grant reprieves and pardons, to commute penalties, remove disabilities imposed by law, and to remit any part of- a sentence for offenses against the State, after convin-, tion,” etc. Civil Code, §5815. The unqualified power to-grant pardons and commute penalties necessarily includes authority to pardon or commute upon such terms, -not unlawful, as the Governor may see proper to exact or impose. It was unquestionably within his power to grant absolute and unconditional pardons in all of these cases, or to grant the pardons upon condition that the taxes due the State were paid. The executive orders above mentioned in effect did this very thing, because compliance with their terms, viz. payment of the taxes and costs, resulted in a discharge of the persons convicted. If, however, it is not in a strict sense proper, to treat these orders as conditional pardons, we are still of the opinion that the action - taken by the Governor was fully, justified under the power given him “to remit any part of a sentence.” As above seen, each of these sentences required the payment of a fine of $200. By operation of law, $100 of each fine was appropriated to the payment of the unpaid- taxes,, and the remaining $100 to the payment of insolvent costs- due *220the officers. We think the Governor had authority to remit such portions of these fines as would otherwise have been applied to the use of the officers of court.
In any view of the matter, it was the right of the Governor to order the discharge of the persons convicted, upon their settling with the State the amounts due by them for unpaid taxes and the costs. This, we entertain no doubt, was what he intended to do; and irrespective of the phraseology employed in the orders he passed, we are of the opinion that his action in the premises ought to be sustained, and accordingly hold that the trial judge was right in making the rule absolute.

Judgment affirmed.


All the Justices concurring, except